 

Exhibit 10.1

 

NINTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE

 

THIS NINTH AMENDMENT TO CONSOLIDATED PROMISSORY NOTE (the “Ninth Amendment”) is
made and entered into as of the 2nd day of March 2015 by Discovery Energy Corp.
a Nevada corporation f/k/a “Santos Resource Corp.” (herein called “Maker”), and
Liberty Petroleum Corporation, an Arizona corporation (herein called “Payee”).

 

RECITALS:

 

WHEREAS, Maker executed in favor of Payee a Promissory Note (the “Note”) dated
September 26, 2013 for a principal amount of $542,294; and

 

WHEREAS, pursuant to a series of amendments on the Note, First through Eighth,
the principal amount was to become due and payable on the 2nd day of March 2015;
and

 

WHEREAS, Maker wishes to receive an extension of the Note, and the Payee is
willing to so extend the Note; and

 

WHEREAS, the parties hereto desire to amend the Note upon the terms, provisions
and conditions set forth herein;

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises herein, the parties
hereto hereby agree as follows (all undefined, capitalized terms used herein
shall have the meanings assigned to such term in the Note):

 

1.Amendment to the Note. In consideration of the mutual promises herein, the
Note shall be amended so that all outstanding principal of this Note
($542,294.00) and interest that has heretofore accrued or hereafter accrues, on
such Note shall become due and payable in a single balloon payment on the 2nd
day of June 2015, notwithstanding anything else provided for in the Note. If
pre-payments totaling TWO HUNDRED AND FIFTY THOUSAND DOLLARS ($250,000) are made
prior to June 2, 2015, then the remaining principal balance of this Note with
all accrued but unpaid interest thereon shall then be due and payable in full on
or before July 31, 2015.

 

2.Miscellaneous. Except as otherwise expressly provided herein, the Note is not
amended, modified or affected by this Ninth Amendment. Except as expressly set
forth herein, all of the terms, conditions, covenants, representations,
warranties and all other provisions of the Note are herein ratified and
confirmed and shall remain in full force and effect. On and after the date on
which this Ninth Amendment becomes effective, the terms, “Note,” “herein,”
“hereunder” and terms of like import, when used herein or in the Note shall,
except where the context otherwise requires, refer to the Note, as amended by
this Ninth Amendment. This Ninth Amendment may be executed in counterparts, and
it shall not be necessary that the signatures of all parties hereto be contained
on any one counterpart hereof, each counterpart shall be deemed an original but
all of which together shall constitute one and the same instrument. This Ninth
Amendment shall be deemed fully executed and delivered when duly signed by the
signatories and delivered via “PDF” or facsimile transmission.

 



1

 



 

IN WHITNESS WHEREOF, the undersigned have set their hands hereunto as the first
date written above.

 



DISCOVERY ENERGY CORP.,   LIBERTY PETROLEUM CORPORATION, a Nevada corporation  
an Arizona corporations           By:   /s/ Keith J. McKenzie   By:   /s/ Lane
Franks Keith J. McKenzie,   Lane Franks, Chief Executive Officer   President



 

2



 

